— Appeals by the defendants von Kerckerinck and VM Farming Corporation, (1) as limited by their brief, from so much of a judgment of the Supreme Court, Dutchess County (Beisner, J.), entered February 25, 1986, as is in favor of the plaintiffs and against them, upon their default in answering, and (2) an order of the same court, entered June 13, 1986, which denied their motion to vacate the judgment appealed from and to vacate their default with respect thereto.
Ordered that the appeal from the judgment is dismissed, as no appeal lies from a judgment entered upon the default of the appellants (see, Podolsky v Podolsky, 119 AD2d 740; Bohlman v Bohlman, 114 AD2d 832, Iv dismissed 67 NY2d 606, 904); and it is further,
Ordered that the order is affirmed, for reasons stated by Justice Beisner in his memorandum decision; and it is further,
Ordered that the respondent is awarded one bill of costs.
Rubin, J. P., Kooper, Sullivan and Harwood, JJ., concur.